         Case 1:20-cr-10111-RWZ Document 44 Filed 08/24/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )                 Case No. S1 20-cr-10111-RWZ
      v.                            )
                                    )
CHARLES LIEBER,                     )
                                    )
      Defendant.                    )
____________________________________)


             ASSENTED TO MOTION OF DEFENDANT CHARLES LIEBER
           FOR A COURT CONFERENCE TO EFFECTUATE THE BAIL ORDER


       At the request of the Court, Defendant Charles Lieber respectfully requests a

teleconference regarding effectuating the personal recognizance bond and documenting the

satisfaction of a prior encumbrance on Professor Lieber’s residence per the Order as to Professor

Lieber’s Assented to Motion to Modify Conditions of Release (the “Order”) (Dkt. #40). The

government assents to the relief requested herein.

       Background

       On January 28, 2020, Professor Lieber was arrested upon a complaint and charged in two

counts with violations of Title 18 United States Code, Section 1001. On January 30, 2020,

Professor Lieber was admitted to bail upon his execution of a $1,000,000 cash appearance bond;

the surrender of his passport and that of his wife; restricted travel; various reporting obligations;

and other standard conditions, all of which were satisfied (Dkt. #15).

       On March 12, 2020, this Court modified Professor Lieber’s bail conditions to allow for

travel to immediate family members in New Jersey and Pennsylvania (Dkt. #19). On April 23,

2020, this Court modified Professor Lieber’s bail conditions to allow for contact with certain
         Case 1:20-cr-10111-RWZ Document 44 Filed 08/24/20 Page 2 of 4



persons and travel to New Hampshire, Vermont, Maine, Rhode Island, Connecticut,

Pennsylvania, New York, New Jersey, Maryland, and Delaware (Dkt. #24).

       On June 9, 2020 Professor Lieber pleaded Not Guilty before this Court after a grand jury

in the District of Massachusetts returned a two-count indictment charging Professor Lieber with

violating Title 18 United States Code Section 1001.

       On July 28, 2020, the grand jury returned a superseding indictment in six counts. Counts

One and Two charge Professor Lieber with making false statements in violation of Title 18

United States Code Section 1001. Counts Three and Four charge him with Filing a False Tax

Return in violation of Title 26 United States Code Section 7206(1). Counts Five and Six charge

a Failure to File Report of Foreign Bank and Financial Accounts in violation of Title 31 United

States Code Sections 5314 and 5322.

       On July 30, 2020, Professor Lieber pleaded Not Guilty to the superseding indictment and

moved with the government’s assent for the Court’s consideration of the following new

combination of bail conditions:

       1. The Office of the Clerk of Court shall release $600,000 from the $1,000,000 cash
          appearance to Charles and Jennifer Lieber and maintain a $400,000 cash appearance
          bond;

       2. A personal recognizance bond in the amount of $600,000 shall be executed and secured
          by the residence of Charles and Jennifer Lieber located at 27 Hayes Avenue, Lexington,
          Massachusetts; and

       3. Within ten days of the ordered release of the $600,000 from the cash appearance bond,
          Charles and Jennifer Lieber shall submit to the government and the Court
          documentation evidencing their payment of any outstanding encumbrance on the
          Lieber residence.

The Court entered an electronic order granting Professor Lieber’s Motion to Modify Conditions

of Release on July 30, 2020.
          Case 1:20-cr-10111-RWZ Document 44 Filed 08/24/20 Page 3 of 4



       On August 3, 2020, the Court entered an order as to Professor Lieber’s Assented to

Motion to Modify Conditions of Release (the “Order”) (Dkt. #40).

       On August 10, 2020, Professor Lieber received the released cash bond funds satisfying

the first condition of the Order.

       On August 11, 2020, Professor Lieber submitted documentation from his bank account

demonstrating payment of the outstanding encumbrance on the Lieber residence consistent with

the third condition of the Order. Ex. A.

       On August 10, 11, 14, and 18, 2020, counsel for Professor Lieber contacted the

government and/or the cashiers and clerk’s office of the Court for the purpose of effectuating a

personal recognizance bond and to submit confirmation of the requisite documentation to satisfy

the third condition of the Order. At present, Professor Lieber remains ready to execute a

personal recognizance bond.

       On August 24, 2020, counsel for Professor Lieber submitted a letter from his employer

documenting satisfaction of the outstanding encumbrance on the Lieber residence and the

Discharge of Mortgage filed with the Commonwealth of Massachusetts in further efforts to

comply with the third condition of the Order. Ex. B. Also attached is the electronic recording for

the Discharge of Mortgage. Ex. C. The Court requested a teleconference to confirm the details

for effectuating the Order.

       The Requested Hearing

       Professor Lieber respectfully proposes a teleconference to confirm:

               a) Execution by the parties and submission of the attached bond form to satisfy

                   the second condition of the Order (Ex. D); and
         Case 1:20-cr-10111-RWZ Document 44 Filed 08/24/20 Page 4 of 4



               b) That the third condition to be considered satisfied with the submission of the

                   bank account documentation (Ex. A) and the letter/Discharge of Mortgage

                   documentation (Ex. B).



       The government has reviewed the foregoing and assents to this Motion. For the above

reasons, Professor Lieber at the request of the Court requests the teleconference hearing.

                                             Respectfully submitted,

                                             CHARLES LIEBER

                                             By his attorneys

                                             /s/ Torrey K. Young
                                             Torrey K. Young (BBO# 682550)
                                             Marc L. Mukasey (pro hac admitted)
                                             MUKASEY FRENCHMAN & SKLAROFF, LLP
                                             140 E. 45th Street, 17th Floor
                                             New York, New York 10017
                                             (212) 466-6400
                                             Torrey.Young@mfsllp.com
                                             Marc.Mukasey@mukaseylaw.com

Dated: August 24, 2020


                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        Counsel for the government assents to this Motion. I hereby certify that this document
will be sent by electronic mail to counsel for the government on August 24, 2020.

                                                     /s/ Torrey K. Young
                                                     Torrey K. Young
